REASONS FOR ALLOWANCE
Election/Restrictions
Independent Claims 1 and 12 are allowable over the prior art of record. The restriction requirement among Species I-III, as set forth in the Office action mailed on 06/09/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/09/2020 is withdrawn.  
Claims 3 & 5, which were previously directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Statement of Allowance
The following is an examiner’s statement of reasons for allowance:
Amended Claims 1, 3-5, 12 and 14 are allowed because the closest prior art of record (e.g. Figs. 4-5 of Ahn and Figs. 2 & 4A-B of Lim) neither anticipates nor renders obvious the limitations of independent Claims 1 and 12.

Regarding Amended Claim 1, the prior art of record fails to teach a semiconductor device comprising, inter alia: 
a fuse including a first fuse head, a second fuse head, and a fuse area positioned between the first fuse head and the second fuse head; 
a transistor electrically coupled to the first fuse head; and 
a first voltage source, a second voltage source, and a signal detector; wherein the first voltage source is electrically and respectively coupled to the signal detector and a drain of the transistor, the signal detector is electrically coupled to a source of the transistor, and the second voltage source is electrically coupled to a gate of the transistor;
in combination with the other structural limitations as claimed.

Regarding Amended Claim 12, the prior art of record fails to teach a semiconductor device comprising, inter alia: 
a first fuse head positioned above a control terminal [e.g. a transistor gate] and electrically coupled to the control terminal; 
a second fuse head positioned above the first fuse head; 
a fuse area positioned between the first fuse head and the second fuse head; 
and a first voltage source, a second voltage source, and a signal detector; wherein the first voltage source is electrically and respectively coupled to the signal detector and the first doped region, the signal detector is electrically coupled to the second doped region, and the second voltage source is electrically coupled to the second fuse head;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892

/Matthew E. Gordon/Primary Examiner, Art Unit 2892